      Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 1 of 44




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                           BALTIMORE DIVISION

ULTIMATE OUTDOOR                       *
MOVIES, LLC et. al.
                                       *
      PLAINTIFFS
                                       *    CIVIL NO.: 1:18-cv-02315-RDB
V.
FUNFLICKS, LLC, et. al.                *

      DEFENDANTS                       *


MEMORANDUM OF LAW IN SUPPORT OF TEMPORARY RESTRAINING ORDER,
              AND/OR PRELIMINARY INJUNCTION AS TO
         COUNT VIII (VIOLATION OF 18 U.S.C. SECTION 2511)
    COUNT X, (15 U.S.C. §1125(1)(A), THE FEDERAL LANHAM ACT) AND
         COUNT XIII (COMMON LAW UNFAIR COMPETITION)




                                           /s/Troy Swanson
                                           Troy C. Swanson
                                           USDC MD Bar #05806
                                           Cipriani & Werner, P.C.
                                           641 Ivy Lane, Suite 600,
                                           Greenbelt, Maryland 20770
                                           Telephone 410-420-0700
                                           Fax #410-420-0222
                                           Email: tswanson@c-wlaw.com
                                           Attorneys for Plaintiffs
      Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 2 of 44



                           TABLE OF CONTENTS

I      INTRODUCTION                                                       1

II     THE PARTIES                                                        1

III    FACTS RELEVANT TO UOM’S MOTION                                     2

       A     HISTORY OF THE FUNFLICKS BUSINESS, FF DARRELL AND            2
             UOM
       B     FF DARRELL ATTEMPTS TO RE-NEGOTIATE 2013 NOTE AND            7
             SECURITY AGREEMENT IN THE FALL OF 2017.

       C     NEGOTIATIONS BETWEEN UOM AND FF HUNTER/DIAS                  8

       D     FF DARRELL AND DARRELL ENTER INTO THE 2018                   9
             SETTLEMENT AGREEMENT WITH MR. SEVERN and FF
             SEVERN.

             FF DARRELL RETAINS THE EXISTING FUNFLICKS
             GOODWILL

       E     UOM OWNS ITS GLOBAL CLIENT LIST.                            13

       F     FF SEVERN REDIRECTS THE WWW.FUNFLICKS.COM URL TO            16
             FF HUNTER/DIAS WEB/EMAIL SERVERS.
       G     DEFENDANTS USE COUNTERFEIT EMAILS TO INTERCEPT              17
             UOM CLIENT MESSAGES INTENDED FOR UOM
IV     ARGUMENT                                                          22

       A     THE DEFENDANTS VIOLATED THE FEDERAL WIRETAP ACT             25
             COUNT VIII (VIOLATION OF 18 U.S.C. SECTION 2511)
       B     THE DEFENDANTS VIOLATED THE FEDERAL LANHAM ACT.             26
             COUNT X, (15 U.S.C. §1125(1)(A), THE FEDERAL LANHAM ACT)
       C     THE DEFENDANTS VIOLATED THE COMMON LAW TORT OF              36
             UNFAIR COMPETITION. COUNT XIII
       D     PLAINTIFF HAS SATISFIED THE REQUIREMENTS FOR A              37
             TEMPORARY RESTRAINING ORDER AND PRELIMINARY
             INJUNCTION
V      REQUESTED RELIEF.                                                 38




                                     ii
   Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 3 of 44




                           TABLE OF CASES

Baltimore Bedding Corp. v. Moses, 182 Md. 229 (1943)                            36

Belmora, LLC v. Bayer Consumer Care AG, 819 F.3d 697, 706 (4th Cir.           34,35
2013)
Berry v. Funk, 146 F.3d 1003 (D.C. Cir. 1998)                                   29

Directv, Inc. v. Powell, 2006 U.S. Dist. LEXIS 21217                            26

Electronics Store, Inc. v. Cellco Partnership, 127 Md. App. 385, 407,           36
(1999).

Farm Fresh Direct By a Cut Above, LLC v. Downey, 2017 U.S. Dist.                35
LEXIS 178190, *17, 2017 WL 4865481 (D. Md. 2017).

H.B. Halicki Productions v. United Artists Communications, Inc., 812 F.2d       35
1213, 1214 (9th Cir. 1987)

Hall v. EarthLink Network, Inc., 396 F.3d 500 (2d Cir. 2005)                    27

Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072 (N.D. Cal. 2016)             37,38

In re Google Inc. Gmail Litig., No. 13ǦMDǦ02430ǦLHK, 2013 U.S. Dist.          27-29
LEXIS 172784, at *30 (N.D. Cal. Sep. 26, 2013)

Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 109          34-35
(2014)

Livewirecyber, Inc. v. Lee, No. CV 17Ǧ00645ǦAB (ASx), 2017 U.S. Dist.         37-38
LEXIS 220462, (C.D. Cal. Feb. 10, 2017)

Qualitex Co. v. Jacobson Products 514 U.S. 159, 162 (1995)                      14

Sanders v. Robert Bosch Corp., 38 F.3d 736 (4th Cir. 1994)                      14

Shefts v. Petrakis, No. 10ǦcvǦ1104, 2012 U.S. Dist. LEXIS 130542, at *25        28
(C.D. Ill. Sep. 12, 2012).

Stuhlbarg Int'l Sales Co. v. John D. Brush Co., 240 F.3d 832, 841 (9th Cir.     37
2001)

United States v. Bode, No. ELHǦ12Ǧ158, 2013 U.S. Dist. LEXIS 118627,            33
(D. Md. Aug. 21, 2013)



                                           iii
   Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 4 of 44



United States v. Hamilton, 701 F.3d 404 (4th Cir. 2012)                  33

United States v. Warshak, 631 F.3d 266 (6th Cir. 2010)                31, 33

WalǦMart Stores v. Samara Bros., 529 U.S. 205 (2000)                     34

Warshak v. United States, 490 F.3d 455 (6th Cir. 2007)                   31

In re United States, 416 F. Supp. 2d 13, 16 (D.D.C. 2006)                26




                                     STATUTES RULES

                                        15 U.S.C §1116                    1

                                        15 U.S.C. §1125                  34

                                       18 U.S.C. § 2510               25-31

                                        18 U.S.C. §2520                1, 26

                                        18 U.S.C. §2511               25-33

                                      Fed Civ. P. Rule 65              1, 25




                                           iv
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 5 of 44




                                       EXHIBITS

Exhibit 1       UOM Texas Conversion Name Change

Exhibit 2       Allocation of Purchase Price Exhibit

Exhibit 3       2013 Security Agreement

Exhibit 4       Email Routing Diagram

Exhibit 5       2018 Settlement Agreement

Exhibit 6       FunFlicks Security Agreements

Exhibit 7       Landers /Hornacek – Severn Email Exchange

Exhibit 8       Megan Intercepted E-mail

Exhibit 9       Megan – Laura Email

Exhibit 10      Landers /Hornacek – Severn Email Exchange




                                           v
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 6 of 44




                                   I.        INTRODUCTION
       The Defendants, through the FF HUNTER/DIAS web/email servers, counterfeited email

addresses used by UOM for the express purpose of intercepting e-mails sent by UOM’s

customers intended for UOM. Despite a complaint being filed in July 2018, the Defendants are

continuing to keep active the UOM e-mails causing immediate and irreparable harm to UOM.

Defendants created the ability to intercept hundreds in not thousands of emails from UOM

customers with the express purpose of deceiving these customers into believing they are dealing

with UOM. The Defendants are continuing to capitalize on their illegal interception and deceit

causing irreparable harm to the Plaintiff.


       UOM seeks a temporary and/or preliminary injunctive relief against the Defendants

pursuant to Fed. R. Civ. Proc.      65, 18 U.S.C. §2520, 15 U.S.C §1116: (1) enjoining the

Defendants from intercepting e-mails intended for UOM; (2) enjoining the Defendants from

using the e-mail addresses formerly used by UOM and their employees; (3) enjoining the

Defendants from using and/or contacting the clients obtained through the interception; and (4)

requiring the Defendants to turnover all documentation generated from and pertaining to the

intercepted messages.


                                   II.       PARTIES
       1.      PLAINTIFF, Ultimate Outdoor Movies, LLC is a Texas Limited Liability

Company with its principal place of business located in Austin, Texas 78759 and is owned by the

Plaintiff Laura Landers a/k/a Laura Mauro (“Laura”). UOM is the exclusive licensee of the

pending trademark ULTIMATE OUTDOOR MOVIES. The licensor and owner of the pending

trademark is Ultimate Outdoor Entertainment, LLC, a Texas Limited Liability Company, owned

by Laura (U.S. Ser. No. 87/840,479). See Affidavit of Laura Landers at ¶ 4.

       2.      Plaintiff, UOM was formed on June 8, 2010 and originally named FunFlicks
         Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 7 of 44



Outdoor Movies of Texas, Inc., for purposes of operating as a FunFlicks Licensee. On October

12, 2016, UOM converted from a Texas Corporation to a Texas Limited Liability Company and

became FunFlicks Outdoor Movies of Texas, LLC. On October 13, 2017, UOM changed its

name from FunFlicks Outdoor Movies of Texas, LLC to Ultimate Outdoor Movies, LLC.

Certified copies from the State of Texas reflecting the name change and conversion are attached

hereto as Exhibit 1.

        3.       Defendant,       FunFlicks      Audiovisuals        is   California      Corporation       (“FF

HUNTER/DIAS owned and operated by the Defendants, Mathew Dias and Charles Hunter a/k/a

Chad Hunter (“Mr. Hunter”); both residents of the State of California. See Darrell Affidavit at

¶64. Defendant FunFlicks, LLC is a Maryland Limited Liability Company, with its principal

place of business located in Maryland (“FF SEVERN”) and is owned and operated by the

Defendant Todd, Severn a Maryland resident (“Mr. Severn”). See Darrell Affidavit at ¶65.

Defendant NATJAY, LLC is a Maryland Limited Liability Company with its principal place of

business located in Maryland 21122 (“NATJAY”) and is owned and operated by the Defendant,

James Gaither, a Maryland Resident (“Mr. Gaither”). See Darrell Affidavit at ¶66.

               III.       FACTS RELEVANT TO UOM’S MOTION.

A.           HISTORY OF THE FUNFLICKS BUSINESS, FF DARRELL AND UOM
        4.       The FunFlicks Movie Business1 originated with Mr. Severn and FF SEVERN in

the state of Maryland and later expanded to areas throughout the United States. FF Severn




1
  The term “Movie Business” means full service indoor and outdoor audio/visual presentations and events of all
types using inflatable screens of all sizes, projectors, sound systems, popcorn machines and other complimentary
accessories at a site designated or directed by the consumer. Examples of such audio/visual events include but are
not limited to movies, presentations, video gaming, live television, etc.

                                                        2
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 8 of 44



licensed the FunFlicks name and territories to independent business known as FunFlicks

licensees, The licensees were independent contractors. The licensees were neither agents nor

employees nor of the FunFlicks licensor. See Darrell Affidavit at ¶4.

       5.         Plaintiff, UOM was formed on June 8, 2010 and originally named FunFlicks

Outdoor Movies of Texas, Inc., for purposes of operating as a FunFlicks Licensee. On October

12, 2016, UOM converted from a Texas Corporation to a Texas Limited Liability Company and

became FunFlicks Outdoor Movies of Texas, LLC. On October 13, 2017, UOM changed its

name from FunFlicks Outdoor Movies of Texas, LLC to Ultimate Outdoor Movies, LLC. See

Darrell Affidavit at ¶4.

       6.         On about December 4, 2012, FunFlicks, Inc. was created as a Texas Corporation

originating with the name, FunFlicks, Inc. On or about October 12, 2016 FunFlicks, Inc.

converted to a Texas Limited Liability Company known as FunFlicks, LLC and on November

12, 2018, converted to LND, LLC (hereinafter referred to as “FF DARRELL”). See Darrell

Affidavit at ¶5

       7.         FF DARRELL was created for purposes of acquiring the assets of FF SEVERN

for purposes of running the FunFlicks Licensor Movie Business. See Darrell Affidavit at ¶6. At

the time FF DARRELL was formed, Laura was an investor holding shares in both FF

DARRELL, and UOM. Darrell was also an investor holding shares in these two entities as well.

As of October 2016, Darrell was the 100% owner of FF DARRELL and Laura was 100% owner

of UOM. Darrell and Laura were married on July 1, 2017. See Darrell Affidavit at ¶7.

       8.         In January 2013, FF DARRELL began running the national licensor, FunFlicks

Movie Business after purchasing the FunFlicks business assets from FF SEVERN pursuant to an

                                                3
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 9 of 44



Asset Purchase Agreement dated December 31, 20122 and signed in January 2013 (the “2013

APA”). As part of this purchase, FF DARRELL acquired FF SEVERN’S local operating

territories which consisted of FunFlicks territories located in Maryland, Delaware, and the

District of Columbia (“the UOM MDD Territory”). The information for this territory is identified

in the 2013 APA purchase allocation schedule as the “Customer Base of MD3 including client

list, phone numbers, emails, past invoices and QuickBooks accounting records” (the UOM Pre-

2013 MDD Client List”). (A true and correct copy of this purchase allocation schedule is

attached hereto as Exhibit 2 and is hereinafter referred to as the “2013 APA Purchase Price

Exhibit”. See Darrell Affidavit at ¶ 8.

        9.       As set forth in the 2013 APA Purchase Price Exhibit FF DARRELL paid

$450,000.00 for the UOM Pre 2013 MDD Client List. The $450,000.00 paid included only the

customer base information for the Pre UOM Pre-2013 MDD Client List which represented the

UOM MDD Territory as of December 31, 2013 operated by Mr. Severn and FF Severn in a

capacity similar to that of a FunFlicks Licensee. See Darrell Affidavit at ¶ 9. In early 2013, FF

DARRELL transferred the Pre-2013 UOM MDD Client List to UOM which operated as a

FunFlicks Licensee while FF DARRELL ran the FunFlicks operations as a licensor of the

FunFlicks name and Movie Business. See Darrell Affidavit at ¶ 10.

        10.      In connection with the 2013 APA, FF SEVERN took back a Promissory Note

dated December 31, 2012 and executed in January 2013 (the 2013 NOTE”) and a Security



2
 Referred to in the First Amended Complaint as Asset Purchase Agreement dated [sic] January 1, 2013.
3
 The pre-2013 Customer Base of Maryland included the pre-2013 customer base for Maryland, the District of
Columbia and Delaware.


                                                      4
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 10 of 44



Agreement dated December 31, 2012, executed in January 2013 (2013 SECURITY

AGREEMENT”) from FF DARRELL in all of FF DARRELL’s assets in existence as of

December 31, 2012. A copy of the 2013 SECURITY AGREEMENT is attached hereto as

Exhibit 3. See Darrell Affidavit at ¶11 The 2013 SECURITY AGREEMENT secured the FF

DARRELL assets purchased from FF SEVERN but failed to contain an after acquired property

clause.¶ 11.

       11.     In 2017 and until late February 2018, UOM held FunFlicks’ territories in Austin,

Dallas, Fort Worth, Houston, San Antonio, Oklahoma City, Tulsa, Memphis, Nashville,

Huntsville Alabama, Maryland, District of Columbia, Delaware, New Jersey, Philadelphia area,

Denver, Northern Virginia and North Carolina and Little Rock. (“UOM Territories”). See Laura

Affidavit at paragraph 5. As to all of UOM’s FunFlicks Territories:       (1) UOM generated

$1,446,233.00 in sales in 2017; (2) generated 5,719 in customers and leads in 2017; and (3) had

30,712 in total customers and leads between 2013 and 2017.

       12.     In the state of Maryland alone, (1) UOM generated $199,210 in sales and

$139,447.00 in 2017; (2) generated 829 customers and leads in 2017; and (3) had 3,063

customers and leads consisting of Maryland residents and businesses between 2013 and 2017.

See Laura Affidavit at ¶6. From 2010 and until late February 2018, UOM held the most

territories of any single FunFlicks licensee in the United States and was the highest sales

generator of any FunFlicks licensee, accounting for more than twenty two percent of the

FunFlicks total annual sales in 2017. See Darrell Affidavit at ¶62. Beginning in 2008 and over

the next several years until February 20, 2018, UOM used the following e-mail addresses for

UOM’s business.


                                               5
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 11 of 44



Darrell@Funflicks.com              Events@funflicks.com                  Chandra@funflicks.com
Laura@Funflicks.com                Kenneth@funflicks.com                 MB@funflicks.com

       13.      (hereinafter collectively referred to as the “UOM FunFlicks Emails”). See Darrell

Affidavit at ¶ 40. The above e-mail addresses are associated with UOM’s business and UOM’s

employees. See Darrell Affidavit at ¶ 40. The UOM FunFlicks email addresses were used by

UOM and it’s employees, and not used by any other licensee. See Darrell Affidavit at ¶ 43. UOM

was not required by either FF SEVERN or FF DARRELL to obtain an e-mail address containing

the @funflicks.com domain; it was an option. See Darrell Affidavit at ¶ 44. At the time these e-

mails were issued, there was no notice, policy, or agreement governing the use of, or which

permitted the FunFlicks licensor to covertly intercept, or access the UOM FunFlicks E-mails or

any other emails belonging to users of the e-mail addresses containing the @funflicks.com

domain designation. See Darrell Affidavit at ¶ 44.


       14.     The UOM FunFlicks Emails were the primary source of communications with

UOM’s customers up until February 20, 2018. See Darrell Affidavit at ¶ 45. When a customer

contacts UOM, there are at least 10 automated e-mail messages that are sent throughout a

customer's lifecycle for a single event. These notices range from quote reminders, contract

reminders, payment reminders, friendly event reminders, weather policies, thank you messages,

automated next year quote e-mail messages and more. See Darrell Affidavit at ¶ 46. In UOM’s

experience many of UOM existing customers who want to re-book a subsequent event simply

find one of UOM’s previous e-mail communications in their inbox and reply to it asking about

availability for their next event date. See Darrell Affidavit at ¶ 47.


       15.     When FF DARRELL became the licensor for the FunFlicks name, FF DARRELL

                                                   6
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 12 of 44



became the electronic communications service provider for email addresses containing the URL

www.Funflicks.com and continued thereafter until on or about February 28, 2018. See Darrell

Affidavit at ¶ 32. During this time, FF DARRELL maintained the web/email data on a separate

web/email server from the www.funflicks.com domain server. See Darrell Affidavit at ¶ 33. FF

DARRELL’s web/email servers holds the information regarding all of the user email accounts

and the FunFlicks email/web server data generated to March 1, 2018.


       16.     In January, 2013, the URL, www.FunFlicks.com, was set up on a separate and

distinct DNS server which was controlled by FF SEVERN in escrow (“Escrow DNS Server”).

See Darrell Affidavit at ¶ 30. The Escrow DNS Server pointed the www.FunFlicks.com URL to

the FF DARRELL web/mail servers. An illustration of this configuration is attached hereto as

Exhibit 4. However, the Escrow DNS Server did not contain any individual email address

information. See Darrell Affidavit at ¶ 33. FF SEVERN could not access the FF DARRELL

web/mail servers. See Darrell Affidavit at ¶ 41.


       B.         FF DARRELL ATTEMPTS TO RE-NEGOTIATE 2013 NOTE AND
                  SECURITY AGREEMENT IN THE FALL OF 2017.
       17.     In late, October early November, 2017, Darrell reached out to Mr. Severn to

renegotiate the 2013 APA, 2013 NOTE and 2013 SECURITYAGREEMENT. See Darrell

Affidavit at ¶ 12. On or about December 1, 2017, FF SEVERN advised FF DARRELL that they

were in agreement as to amending the 2013 APA, the 2013 NOTE and the 2013 SECURITY

AGREEMENT. FF SEVERN’s attorneys advised FF DARRELL’ attorneys that they would

prepare the amended documents in January 2018. See Darrell Affidavit at ¶ 13.


       18.     On or about December 21, 2017, unbeknownst to Darrell at the time, FF


                                                   7
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 13 of 44



SEVERN covertly signed an asset sale agreement with FF HUNTER/DIAS which attempted to

sell all of FF DARRELL’S assets, including assets which were not covered by the 2013

SECURITY AGREEMENT, (the “2017 Asset Sale”). See Darrell Affidavit at paragraph 14. The

2017 Asset Sale did not include the UOM FunFlicks License which represented more than 22%

of all of the Sales under the FunFlicks name. See Darrell Affidavit at ¶ 63. DARRELL and FF

DARRELL disputed FF SEVERN’S 2017 ASSET SALE for reasons including but not limited to

FF SEVERN’S breach of good faith and fair dealing and for selling assets which were not

included as collateral in the 2013 SECURITY AGREEMENT. See Darrell Affidavit at ¶16. In

an effort to resolve the dispute, FF DARRELL and FF SEVERN began a second round of

settlement discussions in early January 2018. See Darrell Affidavit at paragraph 17.


       C.         NEGOTIATIONS BETWEEN UOM AND FF HUNTER/DIAS.

       19.     Mr. Dias and Mr. Hunter as the directors and officers of FF HUNTER/DIAS

reached out to Darrell and Laura in early January 2018 to discuss UOM’s continuation of

operating as a FunFlicks Licensee See Darrell Affidavit at ¶ 18. As of February 1, 2018, UOM

thought it reached an agreement to the major terms of a licensing agreement with FF

HUNTER/DIAS which Mr. Hunter subsequently represented to UOM was turned over to their

attorneys to prepare the final agreement. See Darrell Affidavit at ¶ 19. In reliance, of Mr.

Hunter’s assurances, UOM released the control of the Inflatable Office subscriptions in the

Landers IO System to the individual FunFlicks licensees as a sign of “good faith.” showing FF

HUNTER/DIAS and the other FunFlicks Licensee that UOM genuinely wanted to continue as a

FunFlicks Licensee. FF HUNTER/DIAS did not have any centralized control of, or access to, or

in ownership in the FunFlicks Licensee’s Client. See Darrell Affidavit at ¶ 21.


                                                8
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 14 of 44



        20.     For a period of more than two weeks, Mr. Hunter delayed the finalization of the

UOM FunFlicks License. See Darrell Affidavit at ¶ 23. On or about February 20, 2018, UOM

realized that FF HUNTER/DIAS had no intention of entering into a license agreement; and

changed their name to Ultimate Outdoor Movies and began operating their business under a

different name more closely related to their other business, Ultimate Outdoor Entertainment. See

Darrell Affidavit at ¶24. On February 27, 2018, Mr. Gaither while under contract for UOM sent

out the Defamatory Statement signed “the FunFlicks Team” after misappropriating the UOM

Mid-Atlantic-Client List while under contract with UOM. See Laura Affidavit at ¶ 11.


D.     FF DARRELL AND DARRELL ENTER INTO THE 2018 SETTLEMENT
       AGREEMENT WITH MR. SEVERN and FF SEVERN.
       FF DARRELL RETAINS THE EXISTING FUNFLICKS GOODWILL4
        21.     In March 2018 FF DARRELL and Darrell and FF SEVERN and Mr. Severn

entered into a Settlement Agreement with an effective date of March 3, 2018 (“2018

SETTLEMENT AGREEMENT”)                      A true and correct copy the 2018 SETTLEMENT

AGREEMENT is attached hereto as Exhibit 5. See Darrell Affidavit at ¶26. The 2018

SETTLEMENT AGREEMENT inured to the benefit of UOM allowing it to continue to

capitalize off of the FunFlicks goodwill generated by the FunFlicks name up to March 3, 2018

and allowed UOM to continue after that date to capitalize off of, inter alia, the former FunFlicks

trade dress, the FunFlicks confidential marketing and systems information, confidential

information, and documents. UOM also maintained full use of the Landers’ IO system.




4
 See Basile Baumann Prost Cole & Assocs. v. BBP & Assocs. LLC, 875 F. Supp. 2d 511, 525-27 and fns. 18, 19, 20
and 21. (D. Md. 2012) for an understanding of goodwill.


                                                      9
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 15 of 44



         22.      Under the 2018 SETTLEMENT AGREEMENT, FF HUNTER/DIAS did not

obtain the FunFlicks current goodwill, particularly as it relates to the UOM Territories. FF

HUNTER/DIAS obtained no brand goodwill which had accrued up to March 3, 2018. The brand

goodwill was expressly excluded under paragraph (2)(a) of the 2018 SETTLEMENT

AGREEMENT. The term Collateral is defined in the 2018 SETTLEMENT AGREEMENT. This

term also defines what is expressly excluded from the 2018 SETTLEMENT AGREEMENT. The

term Collateral is defined as follows:


                  2(a) “Collateral” shall mean the following as each subsection is hereinafter
                  defined and as each existed under and at the time of' the execution of the APA.
                  The Security Agreement, and associated instruments: Trademarks. Copyrights.
                  URLs. Associated Goodwill. Customers' Info, Google Analytics, and Contracts.
                  Expressly excluded from the definition of ''Collateral" are any:


                  - (1) assets that were transferred as part of the APA and listed in Allocation of
                  Purchase Price Exhibit5 to the APA and the schedules thereto that are not
                  specifically identified in this paragraph as part of the Collateral: and
                   (2) accessions. Alterations, additions or modifications to the Collateral after the
                  effective date of the APA[as of December 31, 2012]; and
                  (3) assets acquired by the Landers Entities [FF DARRELL and Darrell] after the
                  effective date of the APA, including but not limited to goods. machinery,
                  equipment, property, accounts, chattel paper. proceeds of after-acquired assets,
                  claims, deposit accounts. documents. contract rights, general intangibles6,
                  instruments, investment property. letter-of-credit rights, letters of credit, cash.
                  and/or rights to payment of money. [emphasis added].



5
 Footnote 1 of the 2018 SETTLEMENT AGREEMENT provides: This exhibit is listed in the List of Exhibits
following the APA as Exhibit 2.2(k), but titled Exhibit 2.2(h).
6
  Md. Code Ann., Com. Law § 9-102 "General intangible" means any personal property, including things in action,
other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments,
investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction.
The term includes payment intangibles and software.


                                                           10
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 16 of 44



        23.     The 2013 Purchase Price Exhibit provides in part:
                   Goodwill of Brand and continued Business              $1,521,248.00

        24.     The 2018 SETTLEMENT AGREEMENT is devoid of the term “goodwill of

brand” referred to in the 2013 Purchase Price Exhibit; the 2018 SETTLEMENT AGREEMENT

is also devoid of the term goodwill of the “continued business.” Consequently, pursuant to

Paragraph 2(a) of the 2018 Settlement Agreement, these items were expressly excluded from the

transfer to FF SEVERN7 and subsequently, FF HUNTER/DIAS. FF DARRELL continued to

retain the existing brand and business goodwill generated by FunFlicks through March 3, 3018

which inured to the benefit of UOM. Furthermore, FF SEVERN rejected more than twenty-two

percent of the FunFlicks business as a result of FF SEVERN not taking an assignment of UOM’s

FunFlicks Licenses. Consequently, UOM retained the goodwill it generated as a FunFlicks

Licensee.


        25.     Furthermore, FF HUNTER/DIAS acquired no interest in the post-2013 FunFlicks

website or its content pursuant to paragraph 2(f) because the site and information came into

existence after 2013. See Darrell Affidavit at ¶32. Accordingly, the FunFlicks business lost its

trade dress goodwill in the FunFlicks website.


        26.     The 2018 SETTLEMENT AGREEMENT contains only one reference to

goodwill and that is the defined term “Associated Goodwill.” The defined term Associated

Goodwill provides as follows:



7
 Other items completely excluded from the Settlement Agreement under Paragraph(2) which appear in the 2013
APA Purchase Price Exhibit, include, inter alia, FF DARRELL’s Equipment and trailers, Inventory, promissory
note receivables. Another substantial asset excluded the 2018 Settlement Agreement was the UOM FunFlicks
License Agreement accounting for over 22% of total FunFlicks sales in 2017.

                                                     11
      Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 17 of 44



       “Associated Goodwill” shall mean.

             x   information and know how relating to the Collateral,

             x   information about vendors, suppliers, and business contacts and

             x   the right to sell products, licenses and franchises of FunFlicks
             - as such existed under and at the time of the execution or the APA, the Security
             Agreement, and associated instruments [emphasis added].
       27.       These items are expressly defined in the 2013 Purchase Price Exhibit as follows:
                   Information Base and know-how.                       $10,000.00
                   Supplier base including vendors, suppliers,          $10,000.00
                   and business contacts
                   Rights to sell products licenses, franchises of     $108,000.00
                   FunFlicks to third parties.

       28.       Although, Associated Goodwill is a defined term, the definition itself does not

include any reference to brand goodwill or business goodwill which were specifically identified

in the 2013 APA but excluded in the 2018 SETTLEMENT AGREEMENT. Notwithstanding,

information defined as “Associated Goodwill” is limited to the execution date of the 2013 APA.

Consequently, the 2018 SETTLEMENT AGREEMENT eliminated the goodwill barriers which

permitted UOM to trade off its own business goodwill and the trade dress goodwill that was

generated during its time as a FunFlicks Licensee, as well as any residual goodwill attached to

UOM for the nine years it operated as a FunFlicks Licensee.


       29.       Furthermore, FF SEVERN and FF HUNTER/DIAS forfeited any goodwill

associated with any FunFlicks information, confidential, or otherwise, which was transferred to

FunFlicks pursuant to paragraph 5 of the 2018 SETTLEMENT AGREEMENT which permitted

FF DARRELL to “use in any manner” any of the goods, documents, information, materials, or

other items transferred pursuant to paragraph 5 of the Settlement Agreement with the exception

of the URL www.FunFlicks.com or www.shoscreen.com provided the use does not include the
                                                  12
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 18 of 44



image or name of “FunFlicks” or “Todd Severn”.


E.      UOM owns its Global Client List.

         30.      UOM owns exclusively, the UOM Global Client List8 for the following reasons:
               a. UOM contracts directly with its customers. See Laura Affidavit at ¶ 11.
               b. Each booking of a UOM customer was done by and through UOM. See Laura
                  Affidavit at ¶ 11.
               c. UOM’s Client Information9 is also utilized by and through Laura’s other business,
                  Ultimate Outdoor Entertainment which consists of outdoor and indoor
                  entertainment services other than the Movie Business. This same practice is also
                  utilized by other FunFlicks entities such as Big Bounce Fun House Rentals, an
                  Indiana     company      and     a     current    FunFlicks      licensee  using
                  bigbouncefunhouserentals.com. This company offers a variety of products in
                  addition to FunFlicks outdoor movies as reflected on its web site-
                   -(http://bigbouncefunhouserentals.com/category/fun_flicks/). See Laura Affidavit
                  at ¶11.
               d. Mr. Hunter admitted to Darrell that FF HUNTER/DIAS was fully aware that the

                  FunFlicks Licensee Customer Information does not belong to the licensor, but to

                  the individual licensees. Mr. Hunter wrote in an email dated January 19, 2018 to

                  Darrell which states in part the following:


                           . . . . a signed pledge that we are aware the data does not belong to
                           us but to the individual licensees. Furthermore we would never use
                           or exploit their customer data.

                 See Darrell Affidavit at ¶21 and Exhibit A attached to the Darrell
         Affidavit.



8
 UOM’s Global Client List means UOM’s Client Information pertaining to the UOM Territories excluding the Pre-
2013 MDD Client List.
9
  “Client Information” includes but is not limited to the information consisting of existing and prospective clients’---
a. names and contact information; b. purchase history; c. scheduling history; d. inquiry history; e. pricing
information; and f. details regarding their experience with the provider of the Movie Business services.

                                                          13
Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 19 of 44




   e. FF SEVERN, when it was a licensor, recognized that the “leads and Customer

      Lists belonged to the Debtor exemplified in a Security Agreement between FF

      SEVERN and a FunFlicks licensee. A true and correct copy of this security

      agreement is attached hereto as Exhibit 6       which provides at section 2 the

      following.


             Section 2. The Security Interest. Debtor hereby grants to the Secured
             Party a continuing security interest in all the assets in connection with Fun
             Flicks Outdoor Movie Projection business including projection, sound and
             popcorn equipment also including customer leads and customer list of
             Debtor (the "Collateral"). [emphasis added].
             See Darrell Affidavit at ¶ 61.


   f. The term “business contacts” as it appears in paragraph 2(e) of the Settlement

      Agreement does not mean Customer Information. The term Customer Information

      is a separately defined term in the 2018 SETTLEMENT AGREEMENT and is

      noticeably absent from the term “Associated Goodwill.” The Customer

      Information is defined in the Settlement Agreement as:


      2(f) “Customer Info” shall mean information regarding the customers of [FF
      DARRELL] including client list, phone numbers, emails, past invoices and
      Quickbooks accounting records, including the customers in the MD, DE, DC
      territories as such existed under and at the time of the execution or the [2013]
      APA, the [2013] Security Agreement, and associated instruments.
   g. FF DARRELL was formed on December 4, 2012; 27 days before the effective

      date of the 2013 APA. The only FunFlicks licensee customer information

      received at the time of the execution of the APA was FF SEVERN’s local

      customers that made up the Pre-2013 MDD Client List consisting of the items

      identified in the 2013 APA Purchase Price Exhibit and came from FF SEVERN
                                    14
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 20 of 44



                 which operated the Movie Business in the 2013 MDD Territory in a similar

                 capacity as a FunFlicks licensee. The 2013 APA Sale did not include the sale of

                 any other FunFlicks Licensee Customer Information. See Darrell Affidavit at ¶8.


             h. The 2013 Purchase Price Exhibit referenced in (2)(a) of the defined term

                 “Collateral” shows that no other FunFlicks licensee Customer Information was

                 transferred to FF SEVERN other than the Pre-2013 MDD Client List, a list of

                 territories operated by FF SEVERN. The Purchase Price Exhibit provides in part

                 as follows:


                    Customer Base of MD including client list,               $450,000.00
                    phone numbers, emails, past invoices and
                    QuickBooks accounting records.

             i. FF HUNTER/DIAS did not obtain rights to the UOM’s Global Client

                 Information. Paragraph 4(f) of the 2018 SETTLEMENT AGREEMENT gave

                 permission only to the individual licensees to use the customer information and

                 data in their possession. FF SEVERN and FF HUNTER/DIAS did not receive

                 permission to use the FunFlicks licensee’s customer information. Paragraph 4(f)

                 of the 2018 SETTLEMENT AGREEMENT provides in part:


                          with respect to any customer information or data in the possession of the
                          licensees under the Contracts the licensees (not including James Gaither.
                          NatJay, LLC.10 or any associated individual or entity) can use such
                          data.[emphasis added].



10
   James Gaither and Natjay were licensed by FF HUNTER/DIAS and accordingly were not part of the assets
transferred as part of the Settlement Agreement. They are identified in the Settlement Agreement, to ensure that Mr.
Gaither, Natjay, LLC and any associated with them could not use the Customer Information the Defendants stole
from UOM or any other customer information.

                                                        15
Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 21 of 44



     j. Because, FF DARRELL was retaining the then existing current goodwill of the

        FunFlicks business, FF DARRELL’s permission ensured that there was no

        dispute that the current FunFlicks licensees owned their respective CLIENT

        INFORMATION generated by the FunFlicks Licensees through the FunFlicks

        name. Notably, FF DARRELL did not grant this permission to FF SEVERN or

        FF HUNTER/DIAS in the 2018 SETTLEMENT AGREEMENT.


     k. FF HUNTER/DIAS never acquired central control of the licensee’s FunFlicks

        licensees Client Information to the LANDER’S IO Database system used by a

        majority of the FunFlicks Licensees or ownership to the FunFlicks Licensee

        Information. See Darrell Affidavit at ¶21.


     l. The HDAV defendants participated with FF SEVERN and had full knowledge of

        the 2018 Settlement Agreement. At the time it was executed, FF SEVERN were

        required to have FF HUNTER/DIAS conform their 2017 Asset Sale Agreement to

        the FF DARRELL’S limited assets assigned to FF SEVERN in the 2018

        SETTLEMENT AGREEMENT and in connection therewith.


     m. FF HUNTER/DIAS did not object to the terms forth in terms of the 2018

        SETTLEMENT AGREEMENT and See Darrell Affidavit at ¶26.


     n. The 2018 SETTLEMENT AGREEMENT did not permit FF SEVERN or FF

        HUNTER/DIAS access to any of FF DARRELL’s web/email server data. See

        Darrell Affidavit at ¶26.


F.         FF SEVERN REDIRECTS THE WWW.FUNFLICKS.COM URL TO FF
           HUNTER/DIAS WEB/EMAIL SERVERS.
                              16
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 22 of 44




       31.     FF SEVERN had the ability to redirect the www.funflicks.com URL to FF

HUNTER/DIAS because FF SEVERN held this URL in escrow through a DNS server in FF

SEVERN’S control. See Darrell Affidavit at ¶31.


       32.     FF SEVERN did not have access, authority or the ability to redirect FF

DARRELL’s web/email server information which contained the website and e-mail data

associated with the www.funflicks.com URL when used by FF DARRELL. This website and e-

mail data was stored on a completely different web/server host. See Darrell Affidavit at ¶¶33, 50.


       33.     On or about March 1, 2018, FF SEVERN disconnected the FunFlicks URL link to

the FF LANDER’s web/email servers by changing the DNS server setting on the Escrow DNS

Server which prevented all users, including UOM, from sending and receiving emails whose

emails contained the @FunFlicks.com domain. See Darrell Affidavit at para. 48.


       34.     Mr.    Severn    then   caused    a     new   link   to   be   created   directing   the

www.FunFlicks.com domain to FF HUNTER/DIAS’s newly created web/email servers. See

Illustration at Exhibit 4. See Darrell Affidavit at ¶49.


       35.     FF HUNTER/DIAS had to re-create the e-mail addresses for each existing

FunFlicks Licensee because FF HUNTER/DIAS did not have access to FF DARRELL’s

web/email server. See Illustration attached hereto as Exhibit 4.


       36.     UOM was not a user of FF HUNTER/DIAS’ e-mail service. See Darrell Affidavit

at ¶51. UOM was never able to send and receive the UOM FunFlicks e-mails from the FF

HUNTER/DIAS mail/web servers. See Darrell Affidavit at ¶ 52.


                                                  17
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 23 of 44



       G.            DEFENDANTS USE COUNTERFEIT EMAILS TO INTERCEPT UOM
                     CLIENT MESSAGES INTENDED FOR UOM.

       37.     In addition to creating the other users’ @funflicks.com emails, FF

HUNTER/DIAS covertly created counterfeit UOM FunFlicks Email addresses for purposes of

intercepting UOM Customers emails intended for UOM.


       38.     As the busy season for UOM approached in April and May 2018, Darrell and

Laura became suspicious that UOM’s e-mails were being intercepted because many of UOM’s

clients had not rebooked with UOM. Although UOM had sent out e-mail notices to all of their

clients about the email change, more than usual had not re-booked their 2018 events. At first

Laura and Darrell sent out emails to their UOM FunFlicks e-mail addresses expecting to receive

a rejection to the sent email address. However, UOM received no response at all. See Darrell

Affidavit at ¶ 50.


       39.     In June 2018, UOM lost a $15,000 per year account, Emmis Broadcasting, an

Austin, Texas UOM client as a result of the FF HUNTER/DIAS intercepting Darrell’s former

UOM, e-mail. See Darrell Affidavit at ¶ 50, 53-56.


       40.     To confirm UOM’s suspicions, Darrell, posing as a fictitious client of UOM sent

an e-mail to himself using his former FunFlicks e-mail address (Darrell@funflicks.com).


       41.     Mr. Severn, through FF HUNTER/DIAS’s web/email servers intercepted,

disclosed and or used Darrell’s intercepted email to solicit what Mr. Severn believed to be a

UOM Customer. A true and correct copy of this email string is attached hereto as Exhibit 7. See

Darrell Affidavit at ¶ 58.


       42.     The email communication between Mr. Severn and Darrell a/k/a Richard
                                         18
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 24 of 44



Hornacek reads in part as follows:

       Subject: Mall Movie Nights
       Date: Thu, 14 Jun 2018 02:41:43 +0000

       From: Richard Hornacek richard_hornacek@federatedmarketingllc.com

       To: Darrell Landers <darrell@funflicks.com>
       Darrell,
       My apologies for taking so long to get back to you, I finally got concept approval from all of the
       local mall marketing directors to move forward with the movie nights that we discussed in Jan and
       I have a finalized list of locations for you below. I thought we were going to have 6-8 that were
       interested but ended up with 14 that loved the idea and another 2-3 that are still considering. We
       need updated pricing for this list since we’ve had so many changes since we started. We
       appreciate the 10% discount you provided when we discussed doing 6-8 events but wanted to
       know if you can do any better with the price now that we have 14 on board? Each mall director is
       working on their movie title and we would like for you to take care of licensing for us. I set a
       deadline of July 1 for each mall director to get me their movie name.

       You mentioned that we could do this with one contract. Our national marketing team is paying for
       the events even though each mall is funding from their local budgets. When can you let me know
       about availability and pricing for each of these? My objective is to get the pricing approved and
       then hold a planning call in July to coordinate details.
       August 4th – 45’ Epic Screen Drive-In
       Biltmore Fashion Mall – Phoenix, AZ ….
       . . .Northlake Mall – Charlotte, NC

       August 18th – 45’ Epic Screen Drive-In (need generator service at The Summit)
       Fashion Show Mall – Newport Beach, CA . . .
       . . .The Galleria – Houston, TX


       I’m traveling to Boston the rest of this week and would like to present pricing to my team when I
       get back to Cincinnati on Monday.
       Thank you,
       Richard Hornacek
       Sent from my iPhone


       43.        Mr. Severn responded to this email as follows:

       From: FunFlicks <all@funflicks.com>
       Date: June 14, 2018 at 5:11:50 PM CDT
       To: <richard_hornacek@federatedmarketingllc.com>, "todd@funflicks.com"
       <todd@funflicks.com>

                                                   19
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 25 of 44



       Subject: Fwd: Fwd: Mall Movie Nights
       Hi Richard,
       Great to hear from you. Your events were mentioned in the office months ago and was wondering
       if this might be a reality. Glad this has been such a success on your end!!

       We are currently working on a package quote for all of your locations listed.
       (FYI, Darrell is no longer here at FunFlicks® - will explain when we talk)

       Please reach out to me directly - if you have easy access to zip codes for each location, that
       would help me tighten up the prices.

       My goal is to have a package to you by end of day tomorrow.
       Thanks!
       Talk soon,
       Todd
       (818) 732-6872
       www.funflicks.com
       todd@funflicks.com


       44.      On or about April 27, 2018, Mr. Gaither, NATJAY, and the HDAV Defendants

intercepted, disclosed and/or used an intercepted UOM FunFlicks E-mail events@FunFlicks.com

intended for Kenneth Schwausch an existing employee with UOM. A copy of the email

discussion between Mr. Gaither and Megan is attached to the Memorandum of Law as Exhibit 8

See Laura Affidavit at ¶12. This e-mail was sent from Megan in the state of Maryland which

provides as follows:

       Subject:Re: Rental Agreement for Your 9/29/2017 FunFlicks Screen Rental
       Date:Fri, 27 Apr 2018 07:47:13 -0400
       From:Megan Watson president@ces-pta.com
             To:FunFlicks Outdoor Movies <events@funflicks.com>


       Hi Kenneth!

       Wanted to see if the same movie package would be available on May 18,

       Thank you

       Megan

       From: james@funflicks.com

       Date: Fri, Apr 27, 2018 at 12:01 PM

                                                   20
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 26 of 44



       Subject: RE:Rental Agreement for Your 9/29/2017 FunFlicks Screen Rental
       To: president@ces-pta.com
       Hey Megan,
       You are in luck! We have one spot open for that date. I will prepare the quote for you shortly and
       send it over.
       Thanks!
       James


       45.       By the Defendants intercepting, the UOM FunFlicks E-mail, Mr. Gaither was able

to book an event with Megan when she was trying to book an event with Kenneth at UOM.


       46.       Megan had a negative experience with James Gaither’s Natjay and later

discovered that she was not dealing with the same entity she had dealt with in 2017. A copy of

Megan’s email to Laura is attached hereto as Exhibit 9. See Laura Affidavit at ¶12.


       47.       In Maryland alone, the Defendants, through their counterfeit UOM FunFlicks

emails had the ability to intercept 851 or more Maryland customers or leads who clicked reply to

one of the UOM FunFlicks Emails sent out in 2017 and in early January and February 2018.


       48.       Overall, the Defendants’ creation and use of the counterfeit e-mails gave the

Defendants the ability to intercept responsive e-mails from more than 5,719 UOM customers

who had received UOM emails in in 2017 and in early January and February 2018. See Laura

Affidavit at ¶8. Going back several years of sent UOM emails the number of potential e-mails

subject to interception by the Defendants is close to a million.


       49.       Rather than cease using the counterfeit email addresses, FF HUNTER/DIAS as of

October 16, 2018 FF HUNTER/DIAS recently started applying the events@funflicks.com e-mail

marketing its own licensee events. Based on information and belief, FF HUNTER/DIAS is

engaging in further acts to confuse the consumer and this Court regarding FF HUNTER/DIAS’s
                                              21
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 27 of 44



intentions. A true and correct copy of this Email is attached hereto as Exhibit 10. See Darrell

Affidavit at Paragraph ¶60.


       50.     Prior   to   March   1,   2018,    FF   Darrell   had   not   issued   a   Twilight

Productions@FunFlicks.com e-mail address. See Darrell Affidavit at ¶61 Consequently, FF

HUNTER/DIAS created the TwilightProductions@FunFlicks.com email address after March 1,

2018 for use in mailers and invoicing in the territories where it operates in the capacity of a

FunFlicks Licensee. There was no need to use events@funflicks.com except to give the false

appearance that it was using the events@funflicks.com as an e-mail address for purposes other

than intercepting UOM’s clients.


       51.     As of October 2018, the UOM lost $501,233.00 in sales, and $350,863.10 in lost

profits from last year, a 35% decline from 2017. See Laura Affidavit at ¶11. As of November

28, 2018, UOM’s lost profits have increased to 37.6% for all of UOM’s territories; As to

Maryland, UOM lost profits have increased to 56.3%. See Laura Affidavit at ¶11. Monetary

damages are inadequate to compensate UOM for the Defendants’ acts described herein. The

Defendants are continuing to intercept emails intended for UOM in violation of Federal Law.

The Defendants are continuing to profit off of the ill gotten gains obtained by the Defendants.

The lingering negative shadow cast on UOM by the Defendant’s deceptive conduct makes it

difficult to sufficiently calculate and to fully compensate UOM for its injuries. Furthermore, the

public is harmed by the Defendants’ misleading of UOM’s customers resulting in a negative and

deceptive experience for the UOM customer and casting a negative shadow on UOM’s goodwill.


                                     IV.      ARGUMENT


                                                 22
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 28 of 44



        FF HUNTER/DIAS created counterfeit e-mails formerly used by UOM and engaged in a

nefarious scheme with Mr. Severn, and Mr. Gaither, and others to steal UOM’s clients and

goodwill. FF HUNTER/DIAS’ ultimate purchase of FunFlicks assets form FF SEVERN was not

a successor-in-interest type of purchase; it was a fractured purchase blown apart by a faulty

Security Agreement and a subsequent Settlement Agreement resulting in FF HUNTER/DIAS

purchasing only a part of the FunFlicks Assets. UOM owned the UOM Global Client List and

the UOM Movie Business goodwill it had generated over the last ten years. Pursuant to the terms

of the 2018 SETTLEMENT AGREEMENT, FF DARRELL retained the ownership of the

current FunFlicks goodwill as of March 3, 2018; this ownership inured to the benefit of UOM in

its territories. FF DARRELL also retained ownership of the FunFlicks web/and email server

data information up to March 3, 2018 which neither FF HUNTER/DIAS nor FF SEVERN had

access to. When FF HUNTER/DIAS obtained the www.FunFlicks URL, they had to start from

scratch with a completely separate web/server facility and operate a completely separate

electronic communications service for their newly acquired business as a FunFlicks licensor.

UOM never subscribed or used FF HUNTER/DIAS’s web/server facility or communications

facility.


        It is important to note that the Settlement Agreement was not a sale of the FF

DARRELL’S entire business and no goodwill transferred at the time of the 2018 SETTLEMENT

AGREEMENT. See Basile Baumann Prost Cole & Assocs. v. BBP & Assocs. LLC, 875 F. Supp.

2d 511, 526 (D. Md. 2012) (the court held that the contract did not involve the sale of the

Corporations entire business and goodwill where the corporation retained assets including, inter

alia, 70 percent of the contracts and clients). In the case at bar, FF DARRELL retained the UOM


                                              23
      Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 29 of 44



contract which represented more that 22% of the total sales for FunFlicks; FF DARRELL

retained the brand and business goodwill and the trade dress goodwill for the FunFlicks website.

FF DARRELL retained the right to use the confidential information and training materials. FF

DARRELL’s retention of this goodwill inured to the benefit of UOM. Furthermore, FF

HUNTER/DIAS did not acquire UOM’s Global Client Information; nor was it entitled to it.


       Without notice to UOM, when a UOM customer inquired or requested services using a

former UOM FunFlicks email address, the Defendants intercepted, disclosed and/or used these e-

mails giving the false impression to the UOM customer that it was dealing with the same entity

that had sent the original UOM email. The Defendants’ interception of these emails could exceed

Five thousand returned e-mails. When FF HUNTER/DIAS Purchased a portion of the FunFlicks

assets from FF SEVERN, FF HUNTER/DIAS had no clients or current client related goodwill to

protect in the UOM territories because FF HUNTER/DIAS never acquired and is not entitled to

the UOM Global Client list or the current client goodwill associated with the UOM Territories.

Furthermore, FF HUNTER/DIAS elected not to take UOM as a FunFlicks Licensee thereby

abandoning UOM’s business goodwill obtained over the last ten years.


       Because the Defendants could not acquire UOM’s goodwill through legitimate means the

Defendants counterfeited the former UOM FunFlicks emails without UOM’s knowledge or

consent; nor was there any written policy in place giving a third party the right to covertly

intercept these e-mails. As set forth above, the Defendants had no access to FF DARREL’s

FunFlicks e-mail servers. FF HUNTER/DIAS had to manually recreate, these email addresses.

The counterfeit e-mails served no other purpose than to intercept and covertly steal UOM

customers and clients from UOM. The legal principles set forth below are controlling and

                                              24
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 30 of 44



exemplify the principles of old-fashioned honesty emphasizing “One may not reap where

another has sown, nor gather where another has strewn."


          In granting a temporary restraining order or a preliminary injunction, the moving party

must establish "[1] that he is likely to succeed on the merits, [2] that he is likely to suffer

irreparable harm in the absence of preliminary relief, [3] that the balance of equities tips in his

favor, and [4] that an injunction is in the public interest. Fed. R. Civ. P. 65, " Winter v. Natural

Resources Defense Council, Inc., 555 U.S. 7 (2008). UOM satisfies all four prongs for a

temporary restraining order and for preliminary injunctive relief.


          A.       THE DEFENDANTS VIOLATED THE FEDERAL WIRETAP ACT
                   COUNT VIII (VIOLATION OF 18 U.S.C. SECTION 2511)
          The Defendants violated the Federal Wiretap Act a/k/a the Electronic Communications

Protection Act (“ECPA”) under 18 U.S.C. § 2511(1). A person violates the ECPA when the

person:

          (a) intentionally intercepts11, endeavors to intercept, or procures any other person to
          intercept or endeavor to intercept, any . . .electronic communication12[which affects



11
    18 U.S.C.S. § 2510(12) provides: "intercept" means the aural or other acquisition of the contents of any
. . . electronic . . communication through the use of any electronic, mechanical, or other
device.[emphasis added].
18 U.S.C.S. § 2510(5) provides in part: "electronic, mechanical, or other device" means any device or
apparatus which can be used to intercept a wire, oral, or electronic communication other than--
          (a) any telephone or telegraph instrument, equipment or facility, or any component thereof, (i)
          furnished to the subscriber or user by a provider of wire or electronic communication service in
          the ordinary course of its business and being used by the subscriber or user in the ordinary course
          of its business or furnished by such subscriber or user for connection to the facilities of such
          service and used in the ordinary course of its business; or (ii) being used by a provider of wire or
          electronic communication service in the ordinary course of its business, or by an investigative
          or law enforcement officer in the ordinary course of his duties. [emphasis added].
12
  18 U.S.C.S. § 2510(12) provides in part: "electronic communication" means any transfer of signs,
signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a

                                                      25
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 31 of 44



        interstate commerce].
        (c) intentionally discloses, or endeavors to disclose, to any other person the contents of
        any wire, oral, or electronic communication, knowing or having reason to know that the
        information was obtained through the interception of a wire, oral, or electronic
        communication in violation of this subsection; or
        (d) intentionally uses, or endeavors to use, the contents of any wire, oral, or electronic
        communication, knowing or having reason to know that the information was obtained
        through the interception of a wire, oral, or electronic communication in violation of this
        subsection;
18 U.S.C. § 2511(1).
        An e-mail constitutes an “electronic communication” under 18 U.S.C.S. § 2510(12) (In re

United States, 416 F. Supp. 2d 13, 16 (D.D.C. 2006) (“ . . there can be no doubt [the Federal

Wiretap Act] is broad enough to encompass e-mail communications and other similar signals

transmitted over the Internet). 18 U.S.C. Section 2520(a) provides:


         Except as provided in section 2511(2)(a)(ii), any person13 whose wire, oral, or electronic
        communication is intercepted, disclosed, or intentionally used in violation of this chapter
        may in a civil action recover from the person or entity, other than the United States,
        which engaged in that violation such relief as may be appropriate.
18 U.S.C. Section 2520(b) provides in part: (b) Relief:                  “In an action under this section,

appropriate relief includes-- (1) such preliminary and other equitable or declaratory relief as may

be appropriate”.[emphasis added].


        For purposes of this TRO, and preliminary injunction the relief requested under 18




wire, radio, electromagnetic, photo-electronic or photo-optical system that affects interstate or foreign
commerce[emphasis added].
13
   18 U.S.C. §2510 (6) provides: "person" means . . .any individual, partnership, association, joint stock company,
trust, or corporation; Accordingly UOM qualifies as a person. Directv, Inc. v. Powell, 2006 U.S. Dist. LEXIS 21217,
*7 (Person" has been defined as including corporations under 18 U.S.C. §2510 (6); therefore, plaintiff, corporation
has standing to bring an action against the defendant for violating § 2511.


                                                        26
          Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 32 of 44



U.S.C. §2520, the plaintiff must show, inter alia, a substantial likelihood of success on the

merits that 18 U.S.C. §2511(1) (a), (c) or (d) and 18 U.S.C §2520(a) is applicable.                       The

Defendants interception of emails involved electronic communications affecting interstate

commerce14. The interception of the emails involved, a Texas based business and their customers

based in Maryland and Texas. Based upon information and belief the Defendants interception of

e-mails directed to UOM is also going on in the other states where UOM’ operates Furthermore,

the Defendants located in Maryland and California caused the interception, use or disclosure to

occur affecting UOM, a Texas based business. Accordingly, the intercepted e-mails “affects

interstate commerce element” is satisfied.


          The intent factor is satisfied evidenced by Mr. Severn’s and Mr. Gaither’s response, to

the Hornecek and Megan emails, the Defendants’ intent to intercept was not an accident. Mr.

Gaither had full knowledge of Kenneth Schwausch evidenced by identifying Kenneth in his

Defamatory Statement. See Exhibit A attached to the Laura Affidavit. FF HUNTER/DIAS

recreated the UOM emails. Mr. Severn knew that he was intercepting Darrell’s e-mail.


          The interception factor is also satisfied. As set forth above, the Defendants, intercepted

the FF HUNTER/DIAS web/email servers intercepted [contemporaneously with the

transmission]15 Had the Defendants not created the counterfeit e-mail address, the FF




14
     18 U.S.C. §2510(12).
15
  See e.g. Hall v. EarthLink Network, Inc., 396 F.3d 500, 505 (2d Cir. 2005)(Earthlink’s email web/server
receiving former user’s Earthlink messages required a rebuttal of the “ordinary course exception” qualify
as an electronic device). See In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK, 2013 U.S. Dist. LEXIS
172784, at *30 (N.D. Cal. Sep. 26, 2013)(applying “ordinary course exception analysis to Google’s email servers
intercepting messages intended for existing gmail users)(The District court rejected Google’s argument that the

                                                      27
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 33 of 44



HUNTER/DIAS web/email server would not have received the message.


        The Defendants used an electronic communications device, the FF HUNTER/DIAS

web/servers and related electronic devices (the counterfeit UOM FunFlicks Emails) to intercept

UOM’s customer e-mails intended for UOM. These devices are not excepted devices under 18

U.S.C. § 2510(5); nor does an exception apply under 18 U.S.C. §2511(2)(a)(i).


        The Defendants are not subject to the exceptions contained in 18 U.S.C.§

2510(5)(excepted electronic devices) or 18 U.S.C. §2511(2)(a)(i) (exception for non public

electronic communication service providers) because (1) the Defendants do not qualify as a

provider of an electronic communication service; and (2) the Defendants fail the “valid business

purpose test” originating in Sanders v. Robert Bosch Corp., 38 F.3d 736, 741 (4th Cir. 1994).

For either the statutory exceptions in 18 U.S.C.§ 2510(5) or 18 U.S.C. §2511(2)(a)(i) to apply

the following criteria are applicable:


        (1) the defendant must be a provider of an electronic communications service of that

        particular, existing and authorized user; 18 U.S.C. § 2510(5), (13), (15) 18 U.S.C.

        §2511(2)(a)(i). Shefts v. Petrakis, No. 10-cv-1104, 2012 U.S. Dist. LEXIS 130542, at *25

        (C.D. Ill. Sep. 12, 2012); and --


        (2) the provider of an electronic communication must give prior sufficient notice of the

        interception or have a justified valid business purpose for the covert interception of a




ordinary course exception was not applicable because it was using its own devices to receive emails intended for
gmail users.) Gmail Litigation at p. 34 n. 3.


                                                      28
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 34 of 44



        person’s electronic communication16. See e.g. Sanders at p. 741 (applied to ordinary

        course of business standard under 18 U.S.C. § 2510(5); This rational was applied to

        “electronic communications in In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK,

        2013 U.S. Dist. LEXIS 172784, at *30 (N.D. Cal. Sep. 26, 2013) (ordinary course of

        business /valid business purpose cannot be expanded to mean anything that interests a

        company.") citing Berry v. Funk, 146 F.3d 1003, 1009 (D.C. Cir. 1998 which adopted

        the 4th Circuit in Sanders valid business justification test).


        Or – (3) consent of one of the parties to the communication pursuant to 18 U.S.C.

        §2511(2)(d).


        As to factor 1, for the device to be excepted under 18 U.S.C.S. § 2510(5), the defendant

must be a provider of an electronic communications service to the existing and authorized user of

that particular provider. 18 U.S.C. §2510(5) applies only to the provider of the electronic

communications service17. Shefts v. Petrakis, No. 10-cv-1104, 2012 U.S. Dist. LEXIS 130542, at

*25 (C.D. Ill. Sep. 12, 2012). 18 U.S.C. § 2510(5) provides in part:


        "electronic, mechanical, or other device" means any device or apparatus which
can be used to intercept a wire, oral, or electronic communication other than--



16
  See e.g. Sanders at p. 741( necessary to satisfy ordinary course of business standard under 18 U.S.C. § 2510(5)
applied to “electronic communications in In re Google Inc. Gmail Litig., No. 13-MD-02430-LHK, 2013 U.S. Dist.
LEXIS 172784, at *30 (N.D. Cal. Sep. 26, 2013) (ordinary course of business' cannot be expanded to mean anything
that interests a company.") citing Berry v. Funk, 146 F.3d 1003, 1009, (D.C. Cir. 1998)(requiring covert monitoring
to be justified by a valid business purposes adopting the 4th Circuit’s holding in Sanders).
17
   FF HUNTER/DIAS was not a successor in interest to FF DARRELL because the 2018 Settlement Agreement did
not transfer all of FF DARRELL’s assets. The 2018 Settlement Agreement did not transfer, inter alia, the FF
DARRELL web/server, or the FunFlicks goodwill as explained in this memorandum. The only relevant items
transferred to FF SEVERN and FF HUNTER/DIAS pertaining to @funflicks.com emails under the 2018
SETTLEMENT AGREEMENT is the designated URL www.FunFlicks.com, nothing more.

                                                        29
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 35 of 44



               (a) any telephone or telegraph instrument, equipment or facility, or any
       component thereof, (i) furnished to the subscriber or user by a provider of wire or
       electronic communication service in the ordinary course of its business and being
       used by the subscriber or user in the ordinary course of its business or furnished
       by such subscriber or user for connection to the facilities of such service and used
       in the ordinary course of its business; or (ii) being used by a provider of wire or
       electronic communication service in the ordinary course of its business, or by
       an investigative or law enforcement officer in the ordinary course of his duties.
       [emphasis added].
       Likewise under 18 U.S.C. §2511(2)(a)(i) the exception is limited to the provider
of an electronic communication service and reads as follows:

               It shall not be unlawful under this chapter for an operator of a
       switchboard, or an officer, employee, or agent of a provider of wire or electronic
       communication service, whose facilities are used in the transmission of a wire or
       electronic communication, to intercept, disclose, or use that communication in the
       normal course of his employment while engaged in any activity which is a
       necessary incident to the rendition of his service or to the protection of the rights
       or property of the provider of that service, except that a provider of wire
       communication service to the public shall not utilize service observing or random
       monitoring except for mechanical or service quality control checks. [emphasis
       added]. 18 U.S.C. §2511(2)(a)(i).
       The defendant must be a provider of an electronic communications service (“Provider”)

to the existing and authorized user of that particular user, i.e. the plaintiff. 18 U.S.C §2510 (15)

provides the definition of "electronic communication service" which means “any service which

provides to users thereof the ability to send or receive wire or electronic communications.” 18

U.S.C §2510 (15) [emphasis added]. The meaning of the phrase “users thereof” as that term is

used in the definition of electronic communication service under 18 U.S.C. §2510(15) means

“users of that particular electronic communications service.” The plain meaning of the term

“thereof” means “of that or that particular.” See Merriam Webster’s Dictionary online

https://www.merriam-webster.com/dictionary/thereof. 18 U.S.C. § 2510(13) provides the

definition of user" which means any person or entity who-- (A)                uses an electronic



                                                30
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 36 of 44



communication service; and (B) is duly authorized by the provider of such service to engage in

such use.


       Consequently, for the 18 U.S.C. § 2510(5) or §2511(2)(a)(i) exception to apply, the party

complaining of the interception must be an authorized user of that particular electronic

communications service. The term “electronic communications service” also does not apply to

former users of an electronic communication service provider. Congress’s present tense use of

the term “provides” in 18 U.S.C. §2510(15) (which provides to users thereof”) requires that the

user of an electronic communications service be an existing user of the provider at the time the

e-mail is intercepted, not a former user. Likewise, 18 U.S.C. § 2510(13) uses the present tense

“is duly authorized by the provider. . .”       This interpretation supports the privacy policy

enunciated in Warshak v. United States, 490 F.3d 455, 478 (6th Cir. 2007) vacated on other

grounds United States v. Warshak, 631 F.3d 266 (6th Cir. 2010)( recognizing a privacy right as

to a user’s former e-mail address. “[W]hen an e-mail user stops using an e-mail address that is

tied to his personal identity, he would certainly not expect that somebody else could come along,

sign up for the same account, and not only send e-mails in his name, but read every past e-mail

that he had failed to delete from the account or sent to someone else.”).


       FF HUNTER/DIAS did not provide UOM with the ability to send or receive e-mails.

UOM was never an authorized user of FF HUNTER/DIAS’s web/email services. FF

HUNTER/DIAS did not acquire FF DARRELL web/email servers. Because UOM “is not”

and/or “was not” a user of the FF HUNTER/DIAS web/email service, FF HUNTER/DIAS is not

a provider of an electronic communications service under the ECPA. Consequently, FF

HUNTER/DIAS web/servers and counterfeit email addresses are electronic devices which are

                                                31
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 37 of 44



not subject to the exception under 18 U.S.C. § 2510(5). For the same reasons, FF

HUNTER/DIAS does not qualify as a provider of an electronic communication under

§2511(2)(a)(i).


       The Defendants also fail the second prong of the test. The Fourth Circuit in Sanders v.

Robert Bosch Corp., 38 F.3d 736, 741 (4th Cir. 1994) applies the following relevant test to 18

U.S.C. §2510(5):


                  Is defendant’s use of the device conducted in the ordinary course of its business?
                  (Where covert interception occurs, the Fourth Circuit requires a valid justified
                  business purpose. Sanders, 38 F.3d at 741).
       Although, the facts in Sanders applied to the interception of telephone conversations, the

principles are equally applicable to the interception of e-mails, particularly as to the second

factor. In Sanders, the court refused to allow the defendant to use the “ordinary course of

business exception” to covertly intercept telephone conversations without prior notice or consent

unless the covert use of a surveillance device was justified by a valid business purpose. Id. In

Sanders, the defendant claimed it had covertly intercepted employee phone calls because it

feared bomb threats. The Fourth Circuit held that this reason did not constitute a justified

business purpose to conceal the wiretapping of defendant’s employee telephone communications

“in light of the Act’s clear purpose of protecting individuals' privacy interests” Id. at 741. The

valid business purpose reasoning applied by the Fourth Circuit in Sanders is equally applicable

to the “necessary incident to the rendition of his service or to the protection of the rights or

property of the provider of that service” exception set forth in 18 U.S.C. §2511(2)(a)(i).


       Notwithstanding, the Defendants failure to qualify as a provider of an electronic

communications service, the Defendants have no valid business purpose to conceal the

                                                  32
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 38 of 44



Defendants’ interception of the electronic communications without first giving clear prior notice

or obtaining prior consent pursuant to 18 U.S.C. §2511(2)(d). See Warshak, 631 F. 3d. at 286-

87(“it must be observed that the mere ability of a third-party intermediary to access the contents

of [an electronic] communication cannot be sufficient to extinguish a reasonable expectation of

privacy. Similarly, . . .the ability of a rogue mail handler to rip open a letter does not make it

unreasonable to assume that sealed mail will remain private on its journey across the country)

See also United States v. Bode, No. ELH-12-158, 2013 U.S. Dist. LEXIS 118627, at *52 (D. Md.

Aug. 21, 2013)( "noting that email 'pose[s] no greater risk of interception or disclosure than other

modes of communication commonly relied upon as having a reasonable expectation of privacy'

and so there is generally 'a reasonable expectation of privacy in its use”) citing United States v.

Hamilton, 701 F.3d 404, 408 (4th Cir. 2012).


        The Defendants do not have a valid business purpose for intercepting UOM’s customer

e-mails intended for UOM. They did not obtain any of FunFlicks goodwill which existed as of

the March 3, 2018 SETTLEMENT AGREEMENT; UOM’s goodwill stayed with UOM. UOM

contracted with its own clients and owned its own Client Information. Furthermore, the

Defendants had no legal interest in UOM’s business. Consequently, there is no valid business

purpose for re-creating the UOM FunFlicks e-mails. Furthermore, the Defendants have no

property interest to protect, particularly as to the UOM Territories because FF HUNTER/DIAS

abandoned UOM’s license and the goodwill associated with UOM’s business. Notwithstanding,

there is no valid business justification for conducting these acts covertly. Even assuming consent

by one party was given, the consent exception does not apply where the defendant commits a




                                                33
        Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 39 of 44



tortious act. 18 U.S.C. §2511(2)(d). As set forth below, the Defendants have committed a

tortious act by violating the Lanham Act.


         B.         THE DEFENDANTS VIOLATED THE FEDERAL LANHAM ACT.
                    COUNT X, (15 U.S.C. §1125(1)(A), THE FEDERAL LANHAM ACT)

15U.S.C. §1125(a) (1) provides:
         (1) Any person who, on or in connection with any goods or services, . . . uses in
        commerce any . . .device, or any combination thereof, or any false designation of origin,
        false or misleading description of fact, or false or misleading representation of fact,
        which.
        (A) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
        connection, or association of such person with another person, or as to the origin,
        sponsorship, or approval of his or her goods, services, or commercial activities by another
        person, . . shall be liable in a civil action by any person who believes that he or she is or
        is likely to be damaged by such act.
        The term device as used in this section is not restrictive and consists of almost anything

carrying this meaning. Wal-Mart Stores v. Samara Bros., 529 U.S. 205, 209-10 (2000) citing

Qualitex Co. v. Jacobson Products 514 U.S. 159, 162 (1995)(“Since human beings might use as

a 'symbol' or 'device' almost anything at all that is capable of carrying meaning, this language,

read literally, is not restrictive.").


        A plaintiff's success under § 1125(a)(1)(A) requires the defendant's "use in commerce" of

"any word, term, name, symbol, or device" or "any false designation of origin, false or

misleading description of fact, or false or misleading representation of fact[.] In order to pursue a

claim under § 1125(a), a plaintiff who has proven a defendant's "use in commerce" of a false

association must also satisfy Lexmark's two-part inquiry: (1) whether plaintiff's allegations fall

within § 1125(a)(1)(A)'s zone of interests; and (2) whether plaintiff has alleged "proximate

causation of a cognizable injury." Lexmark Int'l, Inc. v. Static Control Components, Inc., 572


                                                 34
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 40 of 44



U.S. 118,129-132 (2014). Belmora, LLC v. Bayer Consumer Care AG, 819 F.3d 697, 706 (4th

Cir. 2013) citing Lexmark, 572 U.S. at 129-132 ("The zone-of-interests test is therefore an

appropriate tool for determining who may invoke the cause of action in § 1125(a)" and "a

plaintiff suing under § 1125(a) ordinarily must show economic or reputational injury flowing

directly from the deception wrought by the defendant[.]"); See also Farm Fresh Direct By a Cut

Above, LLC v. Downey, 2017 U.S. Dist. LEXIS 178190, *17, 2017 WL 4865481 (D. Md. 2017).


       To meet the zone of interests test, a plaintiff must show facts showing its claim furthers

an enumerated purpose of § 1125(a)(1)(A). Lexmark, 572 U.S. at 129-132; Belmora, 819 F.3d at

711. But, the "breadth of the zone of interests varies according to the provisions of law at issue."

Lexmark, 572 U.S. at130. In other words, although the zone of interests test "is not 'especially

demanding'" in the context of the Administrative Procedure Act's "'generous review provisions'",

it may require more of a plaintiff bringing suit under another statute. Id. However, "[i]dentifying

the interests protected by the Lanham Act . . . requires no guesswork, since the Act includes an

'unusual, and extraordinarily helpful,' detailed statement of the statute's purposes." 572 U.S. at

129-132 (quoting H.B. Halicki Productions v. United Artists Communications, Inc., 812 F.2d

1213, 1214 (9th Cir. 1987))Those purposes are outlined in 15 U.S.C. § 1127, which state in part:

“he intent of this chapter is to protect . . persons engaged in such commerce against unfair

competition; . .” [emphasis added].


       Plaintiff has shown that its "injuries are proximately caused by violations of [§

1125(a)(1)(A)]". To show proximate cause in a § 1125(a)(1)(A) claim, the plaintiff must show

"'economic or reputational injury” flowing directly from the deception wrought by the

defendant's'" false association. Belmora, 819 F.3d at 711-12, quoting Lexmark, 572 U.S. at 129-

                                                35
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 41 of 44



132). As set forth above, UOM has proven that it lost a sale from Megan when she was duped by

the intercepted e-mail into dealing with NATJAY and Mr. Gaither. Likewise, UOM lost a

$15,000.00 client as result of another intercepted email in Texas. Given the current losses

incurred by UOM, the number of e-mails intercepted by the Defendants is likely to run into

hundreds, if not thousands of e-mails. The Defendants, through FF HUNTER/DIAS, re-created

and rigged the UOM FunFlicks emails using a device to falsify the origin of the services being

rendered. Although UOM had sent out prior emails advising its customers of its new e-mail

address, when a UOM customer inadvertently replied to or used an old UOM FunFlicks email to

contact UOM, their email was intercepted by FF HUNTER/DIAS using a device which gave

UOM customers, a false designation of origin, or impression, that the UOM customers were

dealing with the same UOM entity.

       C.         THE DEFENDANTS VIOLATED THE COMMON LAW TORT OF
                  UNFAIR COMPETITION. COUNT XIII
       Maryland's common law tort of unfair competition can extend to "'all cases . . . in the

field of business.'" Electronics Store, Inc. v. Cellco Partnership, 127 Md. App. 385, 407, (1999)

(quoting Baltimore Bedding Corp. v. Moses, 182 Md. 229, 236, (1943)). Generally, "Unfair

competition is 'damaging or jeopardizing another's business by fraud, deceit, trickery or unfair

methods of any sort.'" Thompson v. UBS Financial Services, Inc., 443 Md. 47, 60, 115 A.3d 125,

133 (2015) (quoting Balt. Bedding Corp, 182 Md. at 237,) (internal quotation marks omitted.

The rules of unfair competition preclude "trading by one dealer upon the good name and

reputation built up by another." Balt. Bedding, 182 Md. at 237.


       For the same reasons set forth above, the Defendants are attempting to pass themselves

off as Laura’s business, UOM, when it was a FunFlicks licensee. However, FF HUNTER/DIAS

                                               36
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 42 of 44



abandoned UOM’s goodwill when it elected not to acquire UOM’s FunFlicks license in the 2017

Asset Sale. Furthermore, FF HUNTER/DIAS did not obtain the current FunFlicks goodwill as of

March 3, 2018 which inured to the benefit of UOM allowing UOM to operate as a going concern

without the name FunFlicks.


       D.         PLAINTIFF HAS SATISFIED THE REQUIREMENTS FOR A
                  TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                  INJUNCTION.
       Plaintiff has satisfied the requirements for a temporary restraining order and preliminary

injunction. As set forth above, [1] UOM is likely to succeed on the merits [2] UOM is suffering

and continuing to suffer immediate irreparable injury as the Defendants continue to exploit the

UOM’s goodwill from the illegal interception of UOM’s communications and continues to

engage in illegal acts of intercepting the e-mails. [3] the balance of equities tips in UOM’s favor

given the gravity of the harm; and [4] the injunction is in the public interest to prevent the

Defendants from exploiting the public through the illegal interception of UOM’s customer’s

emails. Monetary damages are inadequate to compensate UOM for the Defendants’ acts

described in herein. The Defendants are continuing to intercept the emails in violation of Federal

and State Law; the Defendants are continuing to profit off of the ill gotten gains obtained by

these illegal acts. Furthermore the public is harmed by the Defendants’ acts of deception

described above. Plaintiff has also demonstrated a likelihood of irreparable harm. Plaintiff has

presented evidence that it has lost clients as a result of Defendants' interception and solicitations.

and alleges its business continues to be threatened by Defendants' conduct. Evidence of

threatened loss of prospective customers or goodwill certainly supports a finding of the

possibility of irreparable harm." Livewirecyber, Inc. v. Lee, No. CV 17-00645-AB (ASx), 2017

U.S. Dist. LEXIS 220462, at *6-7 (C.D. Cal. Feb. 10, 2017) citing Henry Schein, Inc. v. Cook,
                                                 37
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 43 of 44



191 F. Supp. 3d 1072, 1077 (N.D. Cal. 2016) (citing Stuhlbarg Int'l Sales Co. v. John D. Brush

Co., 240 F.3d 832, 841 (9th Cir. 2001). The public interest is served, and the balance of

hardships tips sharply in a plaintiff's favor when a defendant is required to do no more than

comply with the law. Livewirecyber, Inc. at *7 citing Henry Schein, Inc., 191 F. Supp. 3d at

1077-78; Dish Network L.L.C. v. Ramirez, No. 15-CV-04712-BLF, 2016 U.S. Dist. LEXIS

72317, 2016 WL 3092184, at *7 (N.D. Cal. June 2, 2016). Such is the case here. The relief UOM

seeks will restrain Defendants from engaging in unlawful conduct, the hardship Plaintiff will

suffer from far outweighs potential hardship to Defendants.


                                V.      Requested Relief.


       Plaintiff requests that this Court grant the following relief:

       A. Issue Temporary Restraining Order, and Preliminary, Injunction directing the

Defendants and all persons/entities in active concert or participation with any of them, be

enjoined from the following: (1) intercepting any emails using the following UOM FunFlicks

Emails:


Darrell@Funflicks.com             Events@funflicks.com                  Chandra@funflicks.com
Laura@Funflicks.com               Kenneth@funflicks.com                 MB@funflicks.com
       (2) using or disclosing any information obtained or derived from the UOM FunFlicks

Emails; (3) keeping active or re-activating the UOM FunFlicks Emails;


       B. Issue a Temporary Restraining Order and Preliminary Injunction directing the

Defendants and all persons/entities in active concert or participation with any of them, to: (1)

immediately deactivate UOM’s FunFlick’s Email addresses; (2) turnover all documents and


                                                 38
       Case 1:18-cv-02315-RDB Document 33-1 Filed 12/10/18 Page 44 of 44



electronic communications in their original form consisting of and related to the intercepted

UOM Emails or otherwise generated by or through the use of the intercepted UOM FunFlicks

Emails within 10 days from the date of this Court’s Order; (3) Subject to UOM’s and this

Court’s approval, and upon the granting a preliminary injunction, order that Defendants to send

an e-mail and a letter via certified mail to each and every UOM customer or prospective

customer whose UOM FunFlicks emails were intercepted by or through one or more of the

Defendants and all persons/entities in active concert or participation with any of them, advising

said person that his/her e-mail was intercepted for purposes of deceiving the person into

purchasing Movie Business Services, from said person other than UOM; with a suitable apology

to UOM or its Customer.


       C.         Set the requirement for a nominal bond of $1.00 dollar; and for other just and
proper relief.




                 /s/Troy Swanson
                 Troy C. Swanson
                 USDC MD Bar #05806
                 Cipriani & Werner, P.C.
                 641 Ivy Lane, Suite 600,
                 Greenbelt, Maryland 20770
                 Telephone 410-420-0700
                 Fax #410-420-0222
                 Email: tswanson@c-wlaw.com
                 Attorneys for Plaintiffs




                                                39
